SEQUIAM CORPORATION 300 Sunport Lane Orlando, Florida 32809 Telephone: (407) 541-0773 Facsimile: (407) 240-1431 June 27, 2007 United States Securities and Exchange Commission 100 F Street N.E. Room 4561 Washington, DC 20549 Attention: Stephen G. Krikorian Re:Sequiam Corporation (the “Company”) Form 8-K filed on June 15, 2007 File No. 3-45678 Dear Mr. Krikorian: This letter is in response to your letter dated June 20, 2007 regarding the Company’s Form 8-K filed June 15, 2007. A Form 8-K/A was filed on June 27, 2007 that contained the following changes: · the date that McGladrey & Pullen was engaged by the Company’s Board of Directors was added to the last sentence in the first paragraph; and · the fact that the audit report of the Company’s former accountants for the fiscal year ended December 31, 2005 included an emphasis paragraph relating to an uncertainty as to the Company’s ability to continue as a going concern was added to the second paragraph. Enclosed are two courtesy copies of the Form 8-K/A that was filed on June 27, 2007. Additions to the Form 8-K originally filed have been underlined or noted with brackets, deletions are noted with a caret “^”. Marked revisions that are not described above were made for purposes of clarifying and updating information previously presented. The Company understands and acknowledges that: · the Company is responsible for the adequacy and accuracy of the disclosure in the filing; · staff comments or changes to disclosure in response to staff comments do not foreclose the Securities and Exchange Commission (the “Commission”) from taking any action with respect to the filing: and · the Company may not assert staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Respectfully yours, SEQUIAM CORPORATION By: /s/ Mark L. Mroczkowski Mark L. Mroczkowski Executive Vice President and Chief Financial Officer
